Exhibit 10.19


IDEXX LABORATORIES, INC.

1997 EMPLOYEE STOCK PURCHASE PLAN

(As of February 3, 2005)

        The purpose of this Plan is to provide eligible employees of IDEXX
Laboratories, Inc. (the “Company”) and certain of its subsidiaries with
opportunities to purchase shares of the Company’s common stock, $.10 par value
(the “Common Stock”), commencing on July 1, 1997. The Plan was initially adopted
by the Company’s Board of Directors (the “Board”) on February 26, 1997 and
approved by stockholders at a meeting held May 21, 1997. The Board amended the
Plan, subject to stockholder approval, on February 25, 2003 to increase the
number of shares of Common Stock authorized for issuance under the Plan from
Four Hundred Twenty Thousand (420,000) shares to Six Hundred Twenty Thousand
(620,000) shares. The stockholders approved such increase in shares at the
Company’s Annual Meeting held May 21, 2003.

    1.        Administration. The Plan will be administered by the Compensation
Committee of the Company’s Board of Directors (the “Committee”). The Committee
has authority to make rules and regulations for the administration of the Plan
and its interpretation and decisions with regard thereto shall be final and
conclusive.

    2.        Eligibility. Participation in the Plan will neither be permitted
nor denied contrary to the requirements of Section 423 of the Internal Revenue
Code of 1986, as amended (the “Code”), and regulations promulgated thereunder.
All employees of the Company, including Directors who are employees, and all
employees of any subsidiary of the Company (as defined in Section 424(f) of the
Code) designated by the Committee from time to time (a “Designated Subsidiary”),
are eligible to participate in any one or more of the offerings of Options (as
defined in Section 9) to purchase Common Stock under the Plan provided that:

    (a)        they are regularly employed by the Company or a Designated
Subsidiary for more than 20 hours a week and for more than five months in a
calendar year; and


    (b)        they have been employed by the Company or a Designated Subsidiary
for at least one month prior to enrolling in the Plan; and


    (c)        they are employees of the Company or a Designated Subsidiary on
the first day of the applicable Plan Period (as defined below).


        No employee may be granted an option hereunder if such employee,
immediately after the option is granted, owns 5% or more of the total combined
voting power or value of the stock of the Company or any subsidiary. For
purposes of the preceding sentence, the attribution rules of Section 424(d) of
the Code shall apply in determining the stock ownership of an employee, and all
stock which the employee has a contractual right to purchase shall be treated as
stock owned by the employee.

    3.        Offerings. The Company will make one or more offerings
(“Offerings”) to employees to purchase stock under this Plan. Offerings will
begin each January 1, April 1, July 1 and October 1, or the first business day
thereafter (the “Offering Commencement Dates”). Each Offering Commencement Date
will begin a three-month period (a “Plan Period”) during which payroll
deductions will be made and held for the purchase of Common Stock at the end of
the Plan Period. The Committee may, at its discretion, choose a different Plan
Period of twelve (12) months or less for subsequent Offerings.

    4.        Participation. An employee eligible on the Offering Commencement
Date of any Offering may participate in such Offering by completing and
forwarding a payroll deduction authorization form to the employee’s appropriate
payroll office prior to the applicable Offering Commencement Date, but not later
than the deadline established by the Committee. The form will authorize a
regular payroll deduction from the Compensation received

1

--------------------------------------------------------------------------------

by the employee during the Plan Period. Unless an employee files a new form or
withdraws from the Plan, his deductions and purchases will continue at the same
rate for future Offerings under the Plan as long as the Plan remains in effect.
The term “Compensation” generally means the amount of money reportable on the
employee’s Federal Income Tax Withholding Statement, excluding allowances and
reimbursements for expenses such as relocation allowances for travel expenses,
income or gains on the exercise of Company stock options or stock appreciation
rights, and similar items, whether or not shown on the employee’s Federal Income
Tax Withholding Statement, but including, in the case of salespersons, sales
commissions to the extent determined by the Committee. The Committee will
determine eligible Compensation in a uniform and non-discriminatory manner.

    5.        Deductions. The Company will maintain payroll deduction accounts
for all participating employees. With respect to any Offering made under this
Plan, an employee may authorize a payroll deduction at the rate of 1%, 2%, 3%,
4% or 5% of Compensation with any change in compensation during the Plan Period
to result in an automatic corresponding change in the dollar amount withheld.

        No employee may be granted an Option (as defined in Section 9) which
permits his rights to purchase Common Stock under this Plan and any other stock
purchase plan of the Company and its subsidiaries, to accrue at a rate which
exceeds $25,000 of the fair market value of such Common Stock (determined at the
Offering Commencement Date of the Plan Period) for each calendar year in which
the Option is outstanding at any time.

    6.        No Deduction Changes. Except as provided in Section 8 below with
respect to withdrawals from participating in an Offering, an employee may not
increase or decrease his payroll deduction during a Plan Period.

    7.        Interest. Interest will not be paid on any employee accounts,
except to the extent that the Committee, in its sole discretion, elects to
credit employee accounts with interest at such per annum rate as it may from
time to time determine.

    8.        Withdrawal of Funds. An employee may at any time up to the payroll
data submission deadline for the last pay date in a Plan Period and for any
reason permanently draw out the balance accumulated in the employee’s account
and thereby withdraw from participation in an Offering. Partial withdrawals are
not permitted. The employee may not begin participation again during the
remainder of the Plan Period. The employee may participate in any subsequent
Offering in accordance with terms and conditions established by the Committee.

    9.        Purchase of Shares. On the Offering Commencement Date of each Plan
Period, subject to the limitations described in section 5, the Company will
grant to each eligible employee who is then a participant in the Plan an option
(“Option”) to purchase on the last business day of such Plan Period (the
“Exercise Date”), at the Option Price hereinafter provided for, the number of
whole shares of Common Stock of the Company determined by dividing the
employee’s accumulated payroll deductions by the Option Price.

        The purchase price (the “Option Price”) for each share purchased will be
85% of the closing price of the Common Stock on the Exercise Date. Such closing
price shall be (a) the closing price on any national securities exchange on
which the Common Stock is listed, (b) the closing price of the Common Stock on
the Nasdaq Stock Market or (c) the average of the closing bid and asked prices
in the over-the-counter-market, whichever is applicable, as published in The
Wall Street Journal. If no sales of Common Stock were made on such a day, the
price of the Common Stock for purposes of clauses (a) and (b) above shall be the
reported price for the closest trading day within the Plan Period on which sales
were made.

        Each employee who continues to be a participant in the Plan on the
Exercise Date shall be deemed to have exercised his Option at the Option Price
on such date and shall be deemed to have purchased from the Company the number
of full shares of Common Stock reserved for the purpose of the Plan that his
accumulated payroll deductions on such date will pay for, but not in excess of,
the maximum number determined in the manner set forth above.

        Any balance remaining in an employee’s payroll deduction account at the
end of a Plan Period will be automatically refunded to the employee.

2

--------------------------------------------------------------------------------

    10.        Issuance of Certificates. Certificates representing shares of
Common Stock purchased under the Plan may be issued only in the name of the
employee, in the name of the employee and another person of legal age as joint
tenants with rights of survivorship, or (in the Company’s sole discretion) in
the street name of a brokerage firm, bank or other nominee holder designated by
the employee.

    11.        Rights on Retirement, Death or Termination of Employment. In the
event of a participating employee’s termination of employment prior to the last
business day of a Plan Period, no payroll deduction shall be taken from any pay
due and owing to an employee and the balance in the employee’s account shall be
paid to the employee or, in the event of the employee’s death, (a) to a
beneficiary previously designated in a revocable notice signed by the employee
(with any spousal consent required under state law) or (b) in the absence of
such a designated beneficiary, to the executor or administrator of the
employee’s estate or (c) if no such executor or administrator has been appointed
to the knowledge of the Company, to such other person(s) as the Company may, in
its discretion, designate. If, prior to the last business day of the Plan
Period, the Designated Subsidiary by which an employee is employed shall cease
to be a subsidiary of the Company, or if the employee is transferred to
a subsidiary of the Company that is not a Designated Subsidiary, the employee
shall be deemed to have terminated employment for the purposes of this Plan.

    12.        Optionees Not Stockholders. Neither the granting of an Option to
an employee nor the deductions from his pay shall constitute such employee a
stockholder of the shares of Common Stock covered by an Option under this Plan
until such shares have been purchased by and issued to him.

    13.        Rights Not Transferable. Rights under this Plan are not
transferable by a participating employee other than by will or the laws of
descent and distribution, and are exercisable during the employee’s lifetime
only by the employee.

    14.        Application of Funds. All funds received or held by the Company
under this Plan may be combined with other corporate funds and may be used for
any corporate purpose.

    15.        Adjustment in Case of Changes Affecting Common Stock. In the
event of a subdivision of outstanding shares of Common Stock, or the payment of
a dividend in Common Stock, the number of shares approved for this Plan, and the
share limitation set forth in Section 9, shall be increased proportionately, and
such other adjustment shall be made as may be deemed equitable by the Committee.
In the event of any other change affecting the Common Stock, such adjustment
shall be made as may be deemed equitable by the Committee to give proper effect
to such event.

    16.        Merger. If the Company shall at any time merge or consolidate
with another corporation and the holders of the capital stock of the Company
immediately prior to such merger or consolidation continue to hold at least 80%
by voting power of the capital stock of the surviving corporation (“Continuity
of Control”), the holder of each Option then outstanding will thereafter be
entitled to receive at the next Exercise Date upon the exercise of such Option
for each share as to which such Option shall be exercised the securities or
property which a holder of one share of the Common Stock was entitled to upon
and at the time of such merger, and the Committee shall take such steps in
connection with such merger as the Committee shall deem necessary to assure that
the provisions of Section 15 shall thereafter be applicable, as nearly as
reasonably may be, in relation to the said securities or property as to which
such holder of such Option might thereafter be entitled to receive thereunder.

        In the event of a merger or consolidation of the Company with or into
another corporation which does not involve Continuity of Control, or of a sale
of all or substantially all of the assets of the Company while unexercised
Options remain outstanding under the Plan, (a) subject to the provisions of
clauses (b) and (c), after the effective date of such transaction, each holder
of an outstanding Option shall be entitled, upon exercise of such Option, to
receive in lieu of shares of Common Stock, shares of such stock or other
securities as the holders of shares of Common Stock received pursuant to the
terms of such transaction; or (b) all outstanding Options may be cancelled by
the Committee as of a date prior to the effective date of any such transaction
and all payroll deductions shall be paid out

3

--------------------------------------------------------------------------------

to the participating employees; or (c) all outstanding Options may be cancelled
by the Committee as of the effective date of any such transaction, provided that
notice of such cancellation shall be given to each holder of an Option, and each
holder of an Option shall have the right to exercise such Option in full based
on payroll deductions then credited to his account as of a date determined by
the Committee, which date shall not be less than ten (10) days preceding the
effective date of such transaction.

    17.        Amendment of the Plan. The Board may at any time, and from time
to time, amend this Plan in any respect, except that (a) if the approval of any
such amendment by the shareholders of the Company is required by Section 423 of
the Code, such amendment shall not be effected without such approval, and (b) in
no event may any amendment be made which would cause the Plan to fail to comply
with Section 423 of the Code.

    18.        Insufficient Shares. In the event that the total number of shares
of Common Stock specified in elections to be purchased under any Offering plus
the number of shares purchased under previous Offerings under this Plan exceeds
the maximum number of shares issuable under this Plan, the Committee will allot
the shares then available on a pro rata basis.

    19.        Termination of the Plan. This Plan may be terminated at any time
by the Board. Upon termination of this Plan all amounts in the accounts of
participating employees shall be promptly refunded.

    20.        Governmental Regulations. The Company’s obligation to sell and
deliver Common Stock under this Plan is subject to listing on a national stock
exchange or quotation on the Nasdaq National Market and the approval of all
governmental authorities required in connection with the authorization, issuance
or sale of such stock.

        The Plan shall be governed by Delaware law except to the extent that
such law is preempted by federal law.

    21.        Issuance of Shares. Shares may be issued upon exercise of an
Option from authorized but unissued Common Stock, from shares held in the
treasury of the Company, or from any other proper source.

    22.        Notification upon Sale of Shares. Each employee agrees, by
entering the Plan, to promptly give the Company notice of any disposition of
shares purchased under the Plan where such disposition occurs within two years
after the date of grant of the Option pursuant to which such shares were
purchased.

    23.        Effective Date and Approval of Shareholders. The Plan shall take
effect on July 1, 1997 subject to approval by the shareholders of the Company as
required by Section 423 of the Code, which approval must occur within twelve
months of the adoption of the Plan by the Board.

    Adopted by the Board of Directorson February 26, 1997


    Approved by the Stockholders on May 21, 1997


    Amended by the Board of Directorson February 25, 2003


    Approved by the Stockholderson May 21, 2003


    Amended by the Board of Directorson July 16, 2003


    Amended by the Board of Directors on February 3, 2005


4

--------------------------------------------------------------------------------